Citation Nr: 1034555	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Edye U. Moran, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1943 until 
July 1945.  

This matter originally came to the Board following an appeal from 
a March 2007 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This 
matter has since been transferred to the jurisdiction of the RO 
in Atlanta, Georgia.  This matter was previously before the Board 
of Veterans' Appeals (BVA or Board) in July 2008 and his claim 
was reopened and remanded for additional development.  

When this matter was again before the Board in January 2009, the 
Board denied service connection for PTSD.  The Veteran appealed 
the Board's January 2009 decision to the United States Court of 
Appeals for Veterans Claims (Court), which in a February 2010 
order granted the parties' joint motion for remand, vacating the 
Board's January 2009 decision and remanding the case for 
compliance with the terms of the joint motion.

The Veteran had a hearing before the undersigned Veterans Law 
Judge at the RO in June 2008.

In a correspondence dated in July 2010, the appellant's 
representative claimed that "VA COMMITTED A CLEAR AND 
UNMISTAKABLE ERROR WHEN THE VA PSYCHIATRIST CHANGED [the 
Veteran's ]...DIAGNOSIS FROM A SERVICE-CONNECTED MENTAL DISORDER TO 
A NON-SERVICE-CONNECTED MENTAL DISORDER THEN DENIED [the 
Veteran's]...MARCH 2006 CLAIM ON AUGUST 25, 2006.  38 C.F.R. 
§ 20.1403.  THOUGH [THE VETERAN]...FILED FOR AN INCREASE IN 
DISABILITY BENEFITS FOR HIS SERVICE CONNECTED DISABILITY IN 
SEPTEMBER 2009, THIS SHOULD ACTUALLY BE BACK DATED TO MARCH 2006, 
WHEN [the Veteran]...FILED HIS ORIGINAL CLAIM FOR 'PTSD.'"

That statement appears to allege a clear and unmistakable error 
("CUE") claim in the August 25, 2006 rating decision.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001) the United States 
Court of Appeals for Veterans Claims (the Court) held that CUE 
claims are not conventional appeals, but rather are requests for 
revision of previous decisions.  However, the Board notes that 
the August 2006 rating decision referenced by the appellant's 
representative was not a final decision.  See generally 38 C.F.R. 
§§  20.1100-20.1104 and 20.1000-20.1409.  

The appellant has not subsequently raised the matter of CUE in 
the August 2006 rating decision or any final Board decision that 
would subsume that rating decision.   Thus, there is not a 
pending CUE claim regarding the August 2006 rating decision.  The 
Board further notes that no decision has been made on the 
Veteran's September 2009 claim for an increased rating for his 
service-connected parasomnia, such that an earlier effective date 
claim would be applicable.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran essentially contends that he developed PTSD due to 
traumatic experiences in service. 

The development directed by the Board in its last remand, in 
regards to the issue of service connection for PTSD, was not 
accomplished. The law mandates that where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Veteran's claim was previously remanded by a July 2008 BVA 
decision.  The remand noted that the Veteran had been diagnosed 
with PTSD, which a VA physician had connected to his time in the 
Navy, in a February 2007 VA outpatient treatment record.  
However, none of his claimed stressors has been verified.  

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The Board notes that the regulation for PTSD has been updated, 
effective July 12, 2010, relaxing stressor verification 
requirements for stressors related to a veteran's fear of hostile 
military activity. 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 
(Jul 13, 2010).  In his Brief to the CAVC, his representative 
reported that the Veteran had not serve overseas or in combat, 
but served his entire term of active duty in Florida at Naval Air 
Stations.  As the Veteran's claimed stressors involve activities 
that did not involve any hostile military activity, these new 
regulations do not affect the current question regarding the 
Veteran's claimed stressor.

The Brief to the CAVC claimed that the Veteran's stressor was his 
actual Fire and Rescue itself, the entire three week period over 
October 1943.

The Veteran submitted a statement regarding his stressors in 
August 2006.  He reported that his stressful incidents occurred 
while stationed at the Saufley Naval Air Field in Florida, in 
approximately October or November 1943, while he was assigned to 
the Fire and Rescue Unit.  He stated that he was assigned to that 
unit between September 1943 and July 1945, and further reported 
that he was sent into burning aircrafts to rescue people.   His 
other stressor claim involved being a passenger in a plane that 
went into free fall, prior to the pilot regaining control.  This 
specifically described incident was alleged to have occurred 
during October and November 1943. 

In a statement received in April 2008, the Veteran reported that 
one day while he was stationed at Saufley field, he was flight 
training in a SPD dive bomber with an engine that stopped working 
and he and the other passengers barely escaped crashing.  He 
reported having nightmares and intrusive thoughts due to that 
incident.  

During his June 2008 hearing, the Veteran clarified that he was 
trained to perform rescue work, and that he would practice going 
into flames in an asbestos suit to rescue people.  He also 
reported that he was part of a fire fighting crew for six months, 
including from September 1943 until February 1944.  

The February 2010 Joint Motion for Remand indicated that the 
Veteran also had a claimed stressor of having his leg run over by 
a fire truck while stationed at Saufley Field between December 
1943 and February 1944.  The Veteran originally reported that 
incident in conjunction with a claim for service connection for a 
left ankle and left leg fracture in a December 2004 statement.  A 
November 2004 lay statement from M.W. noted that she believed 
that the Veteran left ankle and leg had been run over by an 
emergency vehicle in Pensacola, in early 1943.   In an April 2008 
statement, he reported "[w]hile at Saufley Field, I was 
accidentally run over by a fire truck.  My left foot and leg was 
badly injured and I was in a cast up to my hip for three weeks.  
I am service connected for this incident."

Additional lay statements, including from J.H.T. and C.F.H., 
noted that they had witnessed the Veteran's sleep disturbance 
over their years working together at the Augusta Fire Department.  

The Veteran's Abstract of Service reports that he was stationed 
in Saufley Field in Pensacola Florida, from October 27, 1943 
until June 26, 1945, when he was transferred to the Navy 
Hospital.  The Veteran's naval occupation and stationing are 
consistent with his claims.  Thus, the Board observes that the 
Veteran's claimed stressors that he identified occurred in 
October or November 1943 are, if they happened as described, are 
capable of corroboration.  The Joint Motion for Remand stated 
that the claimed stressor of his leg being run over by a fire 
truck while stationed at Saufley Field, between December 1943 and 
February 1944, is also capable of corroboration.

The July 2008 Board decision directed that the Veteran's unit 
records should be obtained to attempt to verify his claimed 
stressors.  The Board also directed that the RO/AMC should 
attempt to verify the Veteran's claimed stressors with the Joint 
Services Records Research Center (JSRRC).  Although the RO /AMC 
determined that insufficient information had been provided by the 
Veteran to verify his claimed stressors with the JSRRC, in a 
September 2008 Memorandum, such a determination did not follow 
the directions for evidentiary development specified in the 
Board's July 2008 remand instructions.  Indeed, the stressors 
claimed to have occurred in October or November 1943 and December 
1943 and February 1944 are capable of being corroborated.  As 
such, the information regarding the claimed stressors should be 
sent the JSRRC for verification and the unit records should be 
associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC shall attempt to verify the 
Veteran's claimed stressors, as 
specifically described to have occurred in 
October or November 1943, with the U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The RO/AMC shall request 
that the organization provide any 
information available that might 
corroborate the stressors alleged by the 
Veteran, including whether he performed 
rescue operations or had his left leg run 
over by a fire truck.  All responses 
should be associated with the claims file.  

2.  If any of the claimed stressor(s) are 
verified, the RO/AMC shall determine if a 
VA psychiatric examination, performed in 
accordance with DSM-IV to determine that 
his claimed PTSD meets all applicable 
criteria, and with the benefit of a claims 
file review is necessary to determine if 
any of the Veteran's verified in-service 
stressor(s) caused his diagnosed PTSD.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
